ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-105, recommending that DARRYL W. SIMPKINS of HILLSBOROUGH, who was admitted to the bar of this State in 1984, should be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter), RPC 8.4(b) (commission of a criminal act that reflects adversely on the *254attorney’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And DARRYL W. SIMPKINS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that a three-year term of suspension is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that DARRYL W. SIMPKINS is suspended from the practice of law for a period of three years, effective March 30, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files’ proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.